Citation Nr: 9909489	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a blood disorder, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for liver pathology, to 
include hepatitis C, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for skin tumors, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  There is no competent medical evidence establishing that 
the veteran currently suffers from a blood disorder.

3.  There is no competent medical evidence establishing that 
the veteran currently suffers from any liver pathology, to 
include hepatitis C.

4.  The veteran's skin tumors are not recognized by the VA as 
a disease for which the Secretary has determined that a 
presumption of service connection on the basis of Agent 
Orange exposure is warranted. 

5.  There is no competent medical evidence relating the 
veteran's skin tumors to his period of active duty service, 
to include Agent Orange exposure therein.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
blood disorder, claimed as due to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for liver 
pathology, to include hepatitis C, claimed as due to Agent 
Orange exposure, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for skin 
tumors, claimed as due to Agent Orange exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (1998).  Chloracne, or other acneform disease 
consistent with chloracne, may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).

If the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & 
Supp. 1998). 

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Generally, the veteran must satisfy three elements for a 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

I.  Blood Disorder and Liver Pathology, to Include Hepatitis 
C

The veteran maintains that he currently suffers from a blood 
disorder, as well as liver pathology, to include hepatitis C, 
as a result of Agent Orange exposure while serving in 
Vietnam.  However, no competent evidence has been submitted 
showing that he currently suffers from any blood disorder or 
liver pathology, to include hepatitis C.  As a result, these 
claims for service connection must be denied as not well 
grounded.  

Service medical records make no reference to any complaint, 
treatment or finding pertaining to any blood disorder.  These 
records are also negative for any liver pathology, to include 
hepatitis C.  In November 1978, the veteran was hospitalized 
at Deaconess Hospital of Cleveland for a low back disability.  
The report from that hospitalization includes the veteran's 
history of hepatitis in 1977 which was treated at home.  
However, no active liver pathology, to include hepatitis C, 
was identified at that time, nor was there evidence of any 
blood disorder.

The veteran was examined by the VA in August 1992, March 
1996, and November 1996.  None of these reports contain a 
diagnosis pertaining to any blood disorder.  In August 1992, 
blood tests revealed elevated hemoglobin, hematocrit and mean 
corpuscular hemoglobin levels.  In March 1996, elevated mean 
corpuscular volume and mean corpuscular hemoglobin levels 
were reported.  Nevertheless, neither report identified any 
blood pathology.  The examination report of November 1996 
also includes the examiner's opinion that the veteran did not 
have any blood disease at that time.  

In addition, none of these VA examination reports includes a 
diagnosis regarding any liver pathology, to include hepatitis 
C.  In fact, the examination report of November 1996 
documents the veteran's history of jaundice and hepatitis, 
but notes that a recent liver function test was normal and 
that the veteran was asymptomatic.  Thus, no liver pathology, 
to include hepatitis C, was identified.

The Board also considered VA outpatient treatment reports 
dated from March 1992 to March 1998, as well as a VA 
hospitalization report dated from September 1991 to October 
1991.  None of these reports indicates that the veteran 
currently suffers from any blood disorder or liver pathology, 
to include hepatitis C.  Although several reports document 
the veteran's history of hepatitis C in 1977, no current 
pathology was ever identified.

The only evidence that the veteran currently suffers from a 
blood disorder or from liver pathology, to include hepatitis 
C, are lay statements submitted on the veteran's behalf, 
including testimony presented by the veteran and his wife 
before a hearing officer at the RO in March 1998.  However, 
the Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that any of 
these individuals possess the medical training and expertise 
necessary to render an opinion as to a diagnosis of a blood 
disorder or liver pathology, to include hepatitis C, these 
lay statements cannot serve as a sufficient predicate upon 
which to find the veteran's claims for service connection to 
be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from a blood 
disorder or from liver pathology, to include hepatitis C.  
Therefore, as the veteran has failed to prove this essential 
element with respect to each of these claims, the Board must 
conclude that these claims for service connection are not 
well grounded and must be denied.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

II.  Skin Tumors

The record reflects that the veteran served in the Republic 
of Vietnam during the Vietnam era, and that competent medical 
evidence demonstrates that he currently suffers from skin 
tumors located on his thigh and face.  A VA outpatient 
treatment report dated in December 1997 includes a diagnosis 
of "rule out basal cell carcinoma versus small cell 
carcinoma."  However, the Board notes that the nexus 
requirement may not be satisfied by reliance on the 
regulatory presumption since neither condition is listed 
among those diseases which the Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined are associated with exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  See 
61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  
Indeed, the only skin condition which is afforded the 
presumption under 38 C.F.R. § 3.309 is chloracne, which has 
not been diagnosed in this case.  As such, service connection 
can only be established with proof of actual direct service 
connection.  See Combee, supra.

The veteran, however, has also failed to present medical 
evidence linking his skin tumors to his period of active 
military service.  The veteran's service medical records, 
including his December 1970 separation examination report, 
are negative for any complaint, treatment or finding 
pertaining to any skin problems.  Thus, the service medical 
records do not contain any medical evidence that a chronic 
skin disorder was present during service.

There is also no medical evidence demonstrating continuity of 
symptomatology after service.  The first records of post-
service treatment for skin tumors were not until 1995, almost 
twenty-five years following the veteran's separation from 
service.  VA outpatient treatment reports at that time show 
that the veteran was initially seen for a wart on his right 
upper thigh, which was surgically removed in January 1996.  
In December 1997, the veteran was seen by a VA dermatologist 
for a facial lesion at the right malar region.  As noted, the 
diagnosis was rule out basal cell carcinoma versus small cell 
carcinoma.  The Board emphasizes however, that none of these 
reports includes a medical opinion which indicates that any 
of the veteran's lesions are related to service or to 
exposure to Agent Orange.  The VA examination reports dated 
in August 1992, March 1996, and November 1996 also do not 
contain any medical opinion linking the veteran's skin tumors 
to his period of service.

Indeed, the only evidence of a relationship between the 
veteran's skin tumors and his period of active service are 
lay statements submitted in support of his claim, including 
testimony presented by the veteran and his wife at the March 
1998 hearing.  As noted, however, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones, 7 
Vet. App. at 137; Espiritu,  2 Vet. App. at 494-95.  In this 
case, there is simply no evidence that these individuals have 
the medical training and expertise necessary to render an 
opinion as to either the cause or diagnosis of skin tumors; 
thus, these lay statements cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
for skin tumors to be well grounded.  See Heuer, 7 Vet. 
App. at 384 (citing Grottveit, 5 Vet. App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for skin 
tumors, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  

III.  Conclusion

In denying the veteran's claims as not well grounded, the 
Board has considered the argument advanced by the veteran's 
representative that the VA has failed to properly assist the 
veteran in the development of his claims by not requesting 
additional development.  However, since each of the veteran's 
claims is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support the 
claims for service connection for each of the claimed 
disabilities.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground any of the veteran's claims.  See generally, McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for each of the benefits sought, and the 
reasons why the current claims have been denied.  Id.



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a blood disorder, claimed as due to Agent 
Orange exposure, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for liver pathology, to include hepatitis C, 
claimed as due to Agent Orange exposure, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for skin tumors, claimed as due to Agent Orange 
exposure, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 10 -





